Case 1:09-cv-01872-RCL Document 271 Filed 07/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

GILBERT P. HYATT,
Plaintiff, Civil Action No. 05-2310 (RCL)
Civil Action No. 09-1864 (RCL)
Vv. Civil Action No. 09-1869 (RCL)
ANDREIIANCU, Civil Action No. 09-1872 (RCL)
ECF
Defendant.

 

 

[Proposedf Order

Upon consideration of Plaintiffs and Defendant’s Joint Motion to Unseal Filings, it
is hereby

ORDERED that the Joint Motion is GRANTED; and it is further

ORDERED that the specific materials and only those specific materials (including,
when needed, specific pages numbers) identified in Exhibit 1 (05-2310 Under Seal Filings to
Unseal), Exhibit 2 (09-1864 Under Seal Filings to Unseal), Exhibit 3 (09-1869 Under Seal
Filings to Unseal), and Exhibit 4 (09-1872 Under Seal Filings to Unseal) to the Joint Motion
to Unseal Filings shall be unsealed; and it is further

ORDERED that nothing herein shall constitute a waiver of Mr. Hyatt's nghts under
the Protective Orders or 35 U.S.C. § 122 as to any material not being unsealed pursuant to
this Order; and it is further

ORDERED that the parties shall assist the Court and its personnel as requested,
including by providing redacted or other filings that do not include materials that are still
entitled to sealing protection.

SO ORDERED.

Date: 1a |e , 2653 <r Soult

Royce C. Lamberth
United States District Judge
